STRICTLY CONFIDENTIAL VIA EDGAR and Facsimile Peggy Kim, Esq. Special Counsel Office of Mergers and Acquisitions U.S. Securities and Exchange Commission Division of Corporation Finance Washington, D.C. 20549-3628 Re: Beckman Coulter, Inc. Schedule TO-T filed on February 15, 2011 Filed by Djanet Acquisition Corp. and Danaher Corporation SEC File No. 5-40103 Dear Ms. Kim: On behalf of Danaher Corporation and Djanet Acquisition Corp. (collectively  Danaher ), we submit the following responses to the comments of the Staff of the Division of Corporation Finance (the  Staff ) set forth in your letter dated February 24, 2011 (the  Comment Letter ) regarding Danahers Tender Offer Statement on Schedule TO originally filed on February 15, 2011 (the  Schedule TO ). For your convenience, we have included your comments below in bold with Danahers corresponding responses following each bold comment. Capitalized terms used but not separately defined herein have the meanings given to such terms in the Schedule TO. Offer to Purchase Acceptance for Payment and Payment, Page 12 1. We note that the purchasers reserve the right to transfer or assign the right to purchase the shares tendered in the offer. Please confirm the bidders' understanding that any entity to which they assign the right to purchase shares in this offer must be included as a bidder in this offer. Adding additional bidders may require them to disseminate additional offer materials and to extend the terms of the offer.Please revise similar language in the letter transmittal. We confirm our understanding that any entity to which the bidders assign the right to purchase shares in the Offer must be included as a bidder in the Offer and that such inclusion of additional bidder(s) may require the dissemination of additional offer materials and extension of the terms of the Offer. Source and Amount of Funds, page 22 2.
